OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed. The points which appellant’s present counsel seeks to argue were not preserved for review by his trial attorney. With respect to the claim that the Special Prosecutor acted in excess of his authority, defendant’s omnibus motion made no reference to the point and nothing appears in the moving papers except a passing reference in the reply affidavit. With respect to the speedy trial issue now argued on constitutional grounds, it was not referred to in the notice of motion which mentioned only CPL 30.30. Though defendant’s attorney in oral argument on his motion for reargument did at one point refer to defendant’s "Constitutional rights to a speedy trial”, neither the notice of motion nor the affidavit gave notice of any change in the predicate for the speedy trial motion from CPL 30.30 to constitutional grounds. Under such circumstances, the issues have not been preserved for review (People v *933Johnson, 42 NY2d 841; People v Tutt, 38 NY2d 1011; People v Adams, 38 NY2d 605).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.